             Case 1:19-cr-00218-JL Document 28 Filed 08/31/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )        Criminal Case No. 1:19-CR-218-JD-01/02
        v.                                       )
                                                 )
JASON LAMY                                       )
and                                              )
JAMES FLANDERS                                   )
                                                 )

                                  SUPERSEDING INDICTMENT
The Grand Jury charges:

                                          COUNT ONE
                       [21 U.S.C. §§ 841(a)(1); (b)(1)(A)(vi); & (b)(1)(C)
                   Possession with Intent to Distribute Controlled Substances]

        On or about July 24, 2019, in the District of New Hampshire, the defendant,

                                            JASON LAMY,

knowingly and intentionally possessed with intent to distribute controlled substances

specifically, 400 grams and more of a mixture and substance containing a detectable amount of

N-phenyl-N-[1-(2-phenyl-ethyl)-4-piperidinyl] propanamide, commonly known as fentanyl;

cocaine; and methamphetamine, all of which are Schedule II controlled substances, in violation of

Title 21, United States Code, Sections 841(a)(1), (b)(1)(A)(vi), and (b)(1)(C).

                                       COUNT TWO
  [18 U.S.C. § 924(c)(1)(A) – Possession of a Firearm in Furtherance of Drug Trafficking]

             On or about July 24, 2019, in the District of New Hampshire, the defendant,

                                            JASON LAMY,

did knowingly possess a firearm, a .380 Ruger LCPII serial number 380077741, in furtherance of

a drug trafficking crime for which he may be prosecuted in a court of the United States, that is,




                                                     1
           Case 1:19-cr-00218-JL Document 28 Filed 08/31/20 Page 2 of 6




possession with intent to distribute controlled substances as alleged in Count One of this

Superseding Inditment. All in violation of Title 18, United States Code, Section 924(c)(1)(A).

                                            COUNT THREE
            [21 U.S.C. §§ 841(a)(1) & 841(b)(1)(C) –Distributing a Controlled Substance]

           On or about July 15, 2019, in the District of New Hampshire, the defendant,

                                            JASON LAMY,

did knowingly and intentionally distribute a controlled substance, specifically, fentanyl, a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)

and (b)(1)(C).

                                       COUNT FOUR
                 [18 U.S.C. § 371 & 21 U.S.C. §§ 846, 841(a)(1) & (b)(1)(B)(vi)
                       Conspiracy to Distribute a Controlled Substance]

       Beginning on a date unknown but not later than July 26, 2019, and ending on or about

September 1, 2020, in the District of New Hampshire and elsewhere, the defendant,

                                            JASON LAMY,



knowingly and intentionally combined, conspired, confederated and agreed with with persons

known and unknown to the grand jury, to distribute a controlled substance, specifically, fentanyl

and/or heroin, both Schedule II controlled substances, in violation of Title 21, United States Code,

Sections 841(a)(1) and (b)(1)(C) and 846.

                                         COUNT FIVE
                               [18 U.S.C. §§ 922(g)(1), 924(a)(2)
                        Possession of a Firearm by a Prohibited Person]

       On or about July 24, 2019, in the District of New Hampshire, the defendant,

                                            JASON LAMY,




                                                  2
           Case 1:19-cr-00218-JL Document 28 Filed 08/31/20 Page 3 of 6




knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, did knowingly possess the following firearm and ammunition in and

affecting interstate commerce: a Ruger, Model LCPII, .380 Caliber Pistol, S/N 380077741; and 7

rounds of Federal .380 caliber ammunition, in violation of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2).

                                      COUNT SIX
          [18 U.S.C. §§ 371 & 1512(b)(1) – Conspiracy to Tamper with a Witness]

       From in and around July 2019 through in and around September 2019, in the District of

New Hampshire, the defendants,

                                         JASON LAMY
                                               and
                                      JAMES FLANDERS,

knowingly and willfully conspired and agreed with each other to corruptly persuade Individual

A, a person known to the Grand Jury, with intent to influence the testimony of Individual A in an

official proceeding in violation of Title 18, United States Code, Section 1512(b)(1). Jason Lamy

and James Flanders agreed to corruptly influence Individual A to testify falsely in an official

proceeding that on July 24, 2019, Individual A owned, possessed and was in conrol the .380

Ruger LCPII handgun, serial number 380077741, described in Counts Two and Five of this

Superseding Indictment.

                                     Object of the Conspiracy

       The object of the conspiracy was to protect Jason Lamy from criminal liability for

possessing a firearm on July 24, 2019, by causing Individual A falsely claim ownership of the

gun.

                              Manner and Means of the Conspiracy



                                                 3
            Case 1:19-cr-00218-JL Document 28 Filed 08/31/20 Page 4 of 6




       It was part of the conspiracy that Jason Lamy and James Flanders conferred

telephonically to agree to influence the testimony of Individual A to provide a false and

misleading statement concerning Individual A’s ownership and control of the firearm described

in Counts Two and Five of this Superseding Indictment.

                                            Overt Acts

       In furtherance of the conspiracy and to effect the object of the conspiracy, one or more of

the conspirators committed at least one of the following overt acts, among others, in the District

of New Hampshire:

       a. On or about July 29, 2019, Jason Lamy telephoned James Flanders to provide him

            with the name and address of Individual A; discussed with James Flanders a false and

            misleading account attributing ownership and control of the firearm to Individual A;

            and, instructed James Flanders to contact Individual A to convey the false and

            misleading account concerning Individual A’s ownership and control of the firearm;

       b.   On or about August 5, 2019, Jason Lamy telephoned Individual A to solicit

            Individual A’s assistance in the proceedings against him; he suggested a false and

            misleading explanation for Individual A’s ownership and possession of the firearm;

            and, he indicated that he would provide benefits to Individual A as a result;

       c. On or about August 8, 2019, Jason Lamy telephoned James Flanders to provide

            instructions for James Flanders to transport Individual A to Jason Lamy’s attorney’s

            office for purposes of communicating the false and misleading account of Individual

            A’s ownership and control of the firearm;

       d. On or about August 9, 2019, Jason Lamy telephoned Individual A to convey that: the

            “thing,” believed to mean the firearm, was “clean,” believed to mean that the firearm



                                                 4
           Case 1:19-cr-00218-JL Document 28 Filed 08/31/20 Page 5 of 6




           was not stolen; he can pay Individual A; he would provide transportation for

           Individual A to make contact with his lawyer; and, James Flanders would contact

           Individual A;

       e. On or about September 23, 2019, James Flanders sent a text message to Individual A

           with instructions to contact James Flanders in order to create a false and misleading

           account of Individual A’s ownership and possession of the firearm, which would be

           exculpatory with respect to Jason Lamy.

       All in violation of Title 18, United States Code, Sections 371 and 1512(b)(1).

                                  NOTICE OF FORFEITURE

       Upon conviction of one or more of the controlled substance offenses alleged in Counts

One, Three, and Four of this Superseding Indictment, the defendant shall forfeit to the United

States pursuant to 21 U.S.C. ' 853(a), any property constituting, or derived from, proceeds

obtained, directly or indirectly, as a result of the charged offenses and any property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of the

charged offenses, including, but not limited to: one Ruger, .380 caliber handgun, bearing serial

number 380077741 and $12,820.00 in U.S. Currency.

       Upon conviction of the offense alleged in Count Two of this Indictment, the defendant

shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any

firearms and ammunition used, or intended to be used, to commit, or to facilitate the commission

of the charged offenses, including, but not limited to: one Ruger, .380 caliber handgun, bearing

serial number 380077741 and $12,820.00 in U.S. Currency.

       Upon conviction of the offense alleged in Count Five of this Indictment, defendant shall

forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), the firearm

and ammunition involved in the commission of the offense listed above in Count Five.

                                                  5
          Case 1:19-cr-00218-JL Document 28 Filed 08/31/20 Page 6 of 6




                                           A TRUE BILL


Dated: August 31, 2020                     /s/ Foreperson
                                           FOREPERSON

      SCOTT W. MURRAY
      United States Attorney


By:   /s/ Joachim H. Barth
      Joachim H. Barth
      Assistant U.S. Attorney




                                       6
